Donald Keith Eddington v. The State of Texas















IN THE
TENTH COURT OF APPEALS
 

No. 10-98-318-CR
&
No. 10-98-319-CR


     DONALD KEITH EDDINGTON,
                                                                                   Appellant
     v.

     THE STATE OF TEXAS,
                                                                                   Appellee
 

From the 82nd District Court
Robertson County, Texas
Trial Court Nos. 97-11-16,237-CR & 96-02-15,944-CR
                                                                                                                

MEMORANDUM OPINION 
                                                                                                                

      In trial court cause number 96-02-15,944-CR, Appellant Donald Keith Eddington pleaded
guilty on March 4, 1996 to delivery of cocaine in an amount less than one gram, a state jail felony. 
See Tex. Health & Safety Code Ann. § 481.112(b) (Vernon Supp. 1999).  Apparently the
State made no plea recommendation, and the court placed Eddington on community supervision
for a period of two years.  The court revoked Eddington’s community supervision on November
24, 1997 after he pleaded true to the allegations of the State’s revocation motion.  The court
sentenced him to eighteen months’ confinement in a state jail.
      In trial court cause number 97-11-16,237-CR, Eddington pleaded guilty to an identical charge
on the same date his community supervision was revoked.  Pursuant to the State’s plea
recommendation, the court sentenced him to eighteen months’ confinement in a state jail, which
ran concurrently with his revocation sentence.
      After conviction, Eddington filed numerous pro se motions for “shock probation” beginning
in January 1998.  See Tex. Code Crim. Proc. Ann. art. 42.12, § 15(f)(2), (3) (Vernon Supp.
1999).  The court denied each of these motions.  He filed a pro se motion for suspension of further
execution of his sentences on July 9.  The court denied this motion on September 15.  Eddington
appeals the court’s September 15 order denying his motion for suspension of further execution of
sentence.
      Eddington’s request for suspension of further execution of his sentences was a request for
“shock probation.”  See Ex parte Langley, 833 S.W.2d 141, 143 (Tex. Crim. App. 1992); Tex.
Code Crim. Proc. Ann. art. 42.12, § 15(f)(2), (3).  An order refusing to grant “shock probation”
is not appealable.  Houlihan v. State, 579 S.W.2d 213, 216 (Tex. Crim. App. 1979); Perez v.
State, 938 S.W.2d 761, 762 (Tex. App.—Austin 1997, pet. ref’d).  Accordingly, we dismiss these
appeals for want of jurisdiction.
                                                                         PER CURIAM
Before Chief Justice Davis
            Justice Cummings and
            Justice Vance
Appeals dismissed
Opinion delivered and filed December 31, 1998
Do not publish